45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lamar M. JOLLY;  Harriet T. Jolly, Plaintiffs Appellants,v.GREAT WESTERN BANK, Defendant Appellee.
No. 92-2138.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1993.Decided:  Dec. 29, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Rebecca B. Smith, District Judge.  (CA-92-53, BK-91-42581-B)
Lamar M. Jolly, Harriet T. Jolly, Appellants Pro Se.  Robyn Hylton Hansen, JONES, BLECHMAN, WOLTZ & KELLY, P.C., Newport News, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order affirming the bankruptcy court's order dismissing their petition filed under Chapter 11 of the Bankruptcy Code, with prejudice to their right to refile for a period of 180 days.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jolly v. Great Western Bank, No. CA-92-53 (E.D. Va.  Aug. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.